.£
A

                                               Or




                                  Of   ~i*A?, 7?




             7 Ml, THIS      £Qt/A                  (N
                    ,   iT    \                          7~O




    1 , 3m
                                         & T




                             !■
                                   TO   7~t>




     s,




               Am AttfcA/fiT'/Jl                                  O/%.



                                        THB
          t              Oaj
          n               To
                                                             r/9/fr




7-        A±     /T /y'/is Been/               4/*/>*'//avTj //

          }Bn.tePjTAS
                          AMARILLO TX 7

79/97-
                        O4 AUG 2OXS PM   1 L




                   O*


                             32-OO




         PB2CSS3O3 1